Mr. Justice Carter delivered the opinion of the court: This is a bill filed by appellee, as receiver of the Chicago and Eastern Illinois Railroad Company, in the circuit court of Sangamon county, for an injunction to restrain the appellant, the Secretary of State, from paying over to the State Treasurer $9080.55 paid by appellee to the appellant under protest for the annual franchise or license fee, under the provisions of the general Corporation act of Illinois. A general demurrer filed by appellant was overruled and the court entered a decree permanently enjoining him from paying $3547.17 of the amount in question to the State Treasurer and ordering that said sum be forthwith returned to the railroad company. From this decree the Secretary of State has appealed to this court. The allegations of the bill and the questions of law involved in this proceeding are practically identical with those involved in Armstrong v. Emmerson, (ante, p. 54.) The briefs filed by appellee in this case are identical with the briefs filed in the case just referred to, and the facts are identical except as to the amount' of money involved and the amount as to which the decree restrains payment to the State Treasurer. The opinion of this court in that case disposes of all the legal questions involved in this case and will control here. This leaves it unnecessary to discuss further any questions raised in the briefs. The decree of the circuit court will be reversed and the cause remanded, with directions to dismiss the bill. Reversed and remanded, with directions.